Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Alla Mikhli, D.P.M., y Date: August 3, 2007
)
Petitioner, )
)
-V.- ) Docket No. C-07-350
) Decision No. CR1631
The Inspector General. )
)
)
DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Alla
Mikhli, D.P.M., from participating in Medicare and other federally funded health care
programs for a period of 10 years.

I. Background

Petitioner is a podiatrist. On January 31, 2007, the I.G. notified Petitioner that she was
being excluded from participating in Medicare and other federally funded health care
programs as a consequence of her conviction of a criminal offense related to the delivery
of an item or service under Medicare or a State health care program (a State Medicaid
program). The [.G. told Petitioner that he had determined the duration of her exclusion —
10 years — based on the presence of certain aggravating factors.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. I held a pre-hearing conference at which I established a schedule for the parties
to file written submissions including proposed exhibits and briefs. Additionally, I told the
parties that either of them could request to present testimony in person and that I would
evaluate any such request based on whether the proposed testimony was relevant and
unique.
2

Neither party requested that I convene an in-person hearing. The I.G. filed a brief and
four proposed exhibits, which he designated as I.G. Ex. | - I.G. Ex. 4. Petitioner filed a
brief and five proposed exhibits, which she designated as P. Ex. 1 - P. Ex. 5. The LG.
also filed a reply brief. I receive all of the proposed exhibits into evidence.

IL. Issue, findings of fact and conclusions of law
A. Issue

The sole issue in this case is whether the length of Petitioner’s exclusion — ten years — is
reasonable. Petitioner does not dispute that the I.G. is authorized to exclude her. The I.G.
excluded her under the authority of section 1128(a)(1) of the Social Security Act (Act),
based on Petitioner’s conviction of a criminal offense related to the delivery of a
Medicare or Medicaid item or service.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading and I discuss each Finding in
detail.

I. There is evidence in this case relevant to three aggravating factors and
none relevant to any mitigating factor.

Any exclusion that is imposed pursuant to section 1128(a)(1) of the Act must be for a
minimum period of five years. Act, section 1128(c)(3)(B). The I.G. may exclude an
individual for more than five years based on evidence relating to aggravating and
mitigating factors described in the regulations at 42 C.F.R. § 1001.102(b) and (c).

The aggravating and mitigating factors that are set forth at 42 C.F.R. § 1001.102 operate
as rules of evidence in cases where the length of an exclusion is at issue. Evidence which
relates to an aggravating or a mitigating factor is relevant to deciding whether an
exclusion is reasonable. All other evidence is, as a matter of law, irrelevant to the issue of
reasonableness and may not be considered.
3

In this case the I.G. established evidence relevant to three aggravating factors. First, the
IG. proved that Petitioner’s crimes caused federally funded health care programs to
sustain losses in excess of $5,000. 42 C.F.R. § 1001.102(b)(1). On March 13, 2006,
Petitioner pled guilty to the crime of executing or attempting to execute a scheme or
artifice to: (1) defraud a health care benefit program; or (2) obtain by means of false or
fraudulent pretenses, representations, or promises any of the money or property owned by
or under the custody or control of any health care benefit program. I.G. Ex. 3, at4. More
specifically, Petitioner pled guilty to knowingly and willfully representing falsely to
Medicare and the Ohio Medicaid program that she had performed certain surgical
procedures, and making reimbursement claims for such procedures, when in fact she
performed lesser procedures or routine foot care that was reimbursable, if at all, at lesser
rates. Jd. at 5. She admitted that, as a consequence, Medicare and the Ohio Medicaid
program suffered losses totaling $120,000.

Second, the I.G. proved that Petitioner committed her crimes over a time period of more
thana year. 42 C.F.R. § 1001.102(b)(2). Petitioner pled guilty to perpetrating her fraud
over a period of nearly four years, commencing in March 2001 and continuing through
January 2005. I.G. Ex. 3, at 5.

Third, the I.G. proved that Petitioner was sentenced to incarceration for her crimes.
42 C.F.R. § 1001.102(b)(5). Petitioner was sentenced to prison for five months and
received an additional sentence of five months of home confinement. I.G. Ex. 2, at 4.

Petitioner did not establish the presence of any mitigating factors. See 42 C.F.R.

§ 1001.102(c). Therefore, [ must evaluate the reasonableness of Petitioner’s exclusion
based solely on evidence that is relevant to the three aggravating factors that I have
discussed.'

' As Petitioner notes, there is evidence in this case that is relevant to a fourth
aggravating factor. As a consequence of Petitioner’s conviction her license to practice
podiatric medicine in Ohio was suspended for a period of one year. 42 C.F.R.

§ 1001.102(b)(9). However, the I.G. did not argue that evidence relating to Petitioner’s
license suspension was relevant to deciding the length of her exclusion and, so, I do not
consider it as aggravating evidence. On the other hand, Petitioner seems to argue that the
ostensibly lenient treatment that she received from the Ohio licensing authority is proof of
mitigation in the sense that it shows that she is really not so untrustworthy as to merit a
lengthy exclusion. I find this argument to be unpersuasive because it constitutes an
impermissible attempt to use evidence that may be considered only as a basis for
increasing an exclusion as grounds for reducing that exclusion.
4

2. An exclusion of ten years is reasonable.

As I discuss above, the aggravating and mitigating factors described in 42 C.F.R.

§ 1001.102 function as rules of evidence in deciding whether an exclusion is reasonable.
They establish what is relevant to evaluating the length of an exclusion but they do not
assign weight to relevant evidence. Moreover, there is no formula for determining the
length of an exclusion set forth in the Act or regulations. The presence of evidence
relevant to one or more aggravating or mitigating factors does not dictate the imposition
of an exclusion of any particular length.

Section 1128 of the Act is a remedial statute having the purpose of protecting federally
funded health care programs and their beneficiaries and recipients from untrustworthy
individuals. In any case where the length of an exclusion is at issue, the question must be
answered: what does the evidence relevant to aggravating or mitigating factors say about
the trustworthiness of that individual? Evidence establishing that an individual is highly
untrustworthy will support a lengthy exclusion.

Here, the evidence shows Petitioner to have been highly untrustworthy. It establishes that
she defrauded federally funded health care programs out of a substantial amount of
money — $120,000, by her own admission — and that she perpetrated her crimes over a
lengthy period of time, nearly four years. That is evidence which supports the 10-year
exclusion that the I.G. determined to impose because it overwhelmingly supports the
conclusion that Petitioner engaged in systematic, substantial, and protracted fraud ending
only when she was apprehended.

Petitioner argues that her crimes were caused by her lack of understanding of the billing
process and not by fraud. According to Petitioner, she was guilty of no more than picking
the wrong provider reimbursement code to utilize in billing her services without fully
researching its specific requirements and without comprehending the consequences of her
choice. Petitioner’s brief at 8; see P. Ex. 1, at 2; P. Ex. 3, at 2. She contends that her
crimes were only small-bore because she defrauded federally funded programs of only
$120,000, and not a greater sum. That, according to Petitioner, is proof that she was not
motivated by greed. Petitioner’s brief at 8.
5

I disagree with these characterizations. Petitioner was not convicted of making billing
errors. She admitted to perpetrating a calculated and sustained fraud against Medicare
and the Ohio Medicare program. And, Petitioner’s crimes — her contentions
notwithstanding — were very substantial. Net fraud of $120,000 is a very substantial sum
and is indicative of a high degree of untrustworthiness.

/s/

Steven T. Kessel
Administrative Law Judge
